This is the second appearance of the present case in this court. See Haygood v. Duncan, 204 Ga. 540 (50 S.E.2d 214). The exception is to a judgment overruling the motion for new trial, containing the usual general grounds and one amended ground assigning error upon the direction of a verdict on the ground that "there were questions of fact to be submitted to the jury as to the ownership of the option." Held:
In neither of the conveyances from White et al. to Haygood was the "option" referred to, or specifically conveyed. Haygood's claim of ownership of the "option" therefore rests solely upon the theory that the "option" is a covenant running with the land. Determination of the question as to whether or not the "option" was a covenant running with the land was a question of law for the court. There were no issues of fact for determination by the jury on this law question. "The court was authorized to direct a verdict, as only issues of law were involved; and as no exception is taken to the correctness of the ruling of the court upon the issues of law, the trial judge did not err in overruling the motion for new trial."  Dale v. Kellett-McCord Co., 169 Ga. 28 (149 S.E. 561).
Judgment affirmed. All the Justicesconcur.
                     No. 16749. SEPTEMBER 16, 1949.